Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/22/2021 has been entered. Claim 47 is amended. Claims 7, 10-15, 27-40, and 42-44 are withdrawn from examination. Claim 46 is cancelled. Claims 1-45 and 47-51 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant arguments that the 35 USC 103 rejection of the independents claims as being unpatentable over HUMFELD (US-2016/0257427), hereinafter HUMFELD, in view of WIDDLE (US-2011/0030380), hereinafter WIDDLE, is not appropriate, have been fully considered and found not to be persuasive (see submission of 3/22/2021, pages 10-12).
Applicant statement that the small size of engine nacelle, prevents the use of the method of forming composite structure of HUMFELD in forming the engine nacelle of WIDDLE.
	The Applicant refers to the paragraph [0088] of HUMFELD that the Examiner relied upon to show that HUMFELD method is applicable to components of any size. 

HUMFELD explicitly teaches that “the presently disclosed method may be implemented for interleaving and co-curing composite structures of any size, shape, and configuration, without limitation”. 
This is a very clear teaching and is not paraphrased by the Examiner. The Examiner maintains the rejection and has re-iterated in the 35 USC 103 section below.
Applicant statement that WIDDLE teaches use of metallic parts to make the engine nacelle, thus, plastic composite part of HUMFELD is not appropriate for WIDDLE’s nacelle.
	The Examiner respectfully disagrees. Applicant only refers to parts of WIDDLE’s teaching that describe the use of metallic alloys for production of engine nacelle and ignores explicit teaching of WIDDLE that high temperature resistant plastics can also be used to produce parts of the engine nacelle {[0048]}. The Examiner notes that patents or pre-grant publication of applications are relevant as prior art for all they contain {see MPEP 2123 (I)}.
	It is noted, that Applicant mentions this explicit teaching of WIDDLE, but simply states that high temperature resistant plastics are not applicable to the method of HUMFELD without providing any fact-based evidence. As stated by Applicant “the steps of curing and co-curing disclosed in HUMFELD relates to the solidification of thermosetting and thermoplastic resins”. High temperature resistance plastic can be either thermoset or thermoplastic resin, they all are polymeric materials.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 4-6, 8, 9, 16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over HUMFELD (US-2016/0257427), hereinafter HUMFELD, in view of WIDDLE (US-2011/0030380), hereinafter WIDDLE.
Regarding claims 1, 5, 6, 8 and 9, HUMFELD discloses a method that reads on the applicant claim of A method of forming a step lap splice for a composite structure {[abstract], [FIG. 13] note the step lap structure 256 that has a splice or overlapping configuration} , the method comprising: 
overlapping each layer in the first section with a corresponding layer in the second section to form the step lap splice {[FIG 13] see overlapping of the layers in the first section 204/206 with the second section 214/216 to form the splice joint 256}.
HUMFELD discloses forming the splice joint via overlapping composite layers in a planar form {[FIG. 13]} or C-Shape {[0088]}. HUMFELD also discloses that the joint method described in its invention is applicable to any shape {[0088]}. However, HUMFELD is explicitly silent on applying its method to two sections that have corresponding chevron shape as recited in the remainder limitation of claim 1: “forming a chevron shape in each layer of a first section to create a first step lap pattern in the first section in which a plurality of chevrons is formed in the first section; forming a counterpart shape in each layer of a second section to create a second step lap pattern in the second section in which a plurality of counterparts is formed in the second section; and overlapping each layer with the chevron shape with a corresponding counterpart shape in the second section to form the step lap splice”.
In the same filed of endeavor that is related to aero-structures, WIDDLE teaches that with the present day jet aircraft, structures typically known in the industry as “chevron” have been used to help in suppressing noise generated by the engine {[0006]}. Note that HUMFELD method for composite structure is also designed for aircraft part {[0043]}.
Thus, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have implemented a chevron shape in the first and the second section of the method of HUMFLED. As discussed above, HUMFELD teaches that its step lap joint method by overlapping the two sections can be applied to any shape such as curved panel or C-shape panel {[0088]}. Therefore one of ordinary skill in the art would have been motivated to implement a chevron shape of WIDDLE in the first and the second sections of the method of HUMFELD, since WIDDLE discloses the advantage of this shape and states that it is well-known in the industry that this shape reduces the jet aircraft engine noise {[0006]}. Implementation of this shape in the method of HUMFELD is therefore highly desired, since the method of HUMFELD is also designed to produce aircraft part; jet engine noise reduction is a major factor in deciding the shape of the joint panel.
Note that the above teaches the limitations in third paragraph of claim 8 as well.

 "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).
Alternatively, as the combination of HUMFELD and WIDDLE overlaps the two chevron-shaped sections in substantially the same way as the instant invention, it is the Examiner's position that substantially the same result will occur (i.e. mitigation of crack propagation). 
Notably, the applicant’s specification does not specify any additional method steps that make said splice and step-lap joint more resistant to crack propagation. If applying the same steps in substantially the same way to a composite material does not inherently result in mitigation of crack propagation, then a question of scope of enablement and/or omitting essential method limitation can be brought for this limitation.
Regarding the last limitation of claim 8 and limitation in claims 6 and 9 that the splice location in the composite structure is selected to reduce stress (or compressive stress) and as the result buckling, HUMFELD teaches that the in order to avoid stress concentrations (compressive stress), one has to avoid forming the overlap joints in the same location; HUMFELD provides teaching on staggering and selecting locations for these joints {[0083], [0084]}. As such HUMFELD, recognizes that the selection of the location of the overlap step lap and splice joint is a result-effective variable affecting the compressive stress and the ensued buckling. 

The person of ordinary skill in the art would look to optimize the location of the splice for the step lap splice which is a result-effective variable through routine experimentation to arrive at locations that result in optimum performance of the joint composite structure in reduction of compressive stress.
Regarding claim 4, HUMFELD teaches a method that reads on the applicant claim of wherein robotic arms are utilized to steer at least one of the first section and the second section to overlap each layer with the chevron shape with the corresponding counterpart shape in the second section to form the step lap splice {[0052], [0077], {[FIG. 28] note the robotic arm 284}. 
Regarding the limitation of the preamble of claim 16 reciting: “A method for fabricating a composite structure,” HUMFELD teaches formation of a composite assembly or structure {[abstract]}.
Regarding the remainder limitations of claim 16 and claim 21: “the method comprising: forming a first section for the composite structure in which the first section has a first end with a chevron shape, wherein first composite layers in the first section has a first step pattern at the first end; forming a second section for the composite structure in which the second section has a second end with a counterpart shape to the chevron shape and in which second composite layers in the second section have a second step pattern at the second end; and positioning the first end and the second end such that the first composite layers in the first step pattern overlap the second composite layers in the second step pattern at a splice location (claim 16), wherein the chevron shape comprises a group of chevrons (claim 21)” the Examiner notes that these limitations are similar to those recited in claim 1 and the Examiner has shown that the combination of HUMFELD/WIDDLE teaches them (see above under claim 1). The above limitations of claim 16 recites that the end of layers are overlapped. HUMFELD also discloses that the ends are overlapped {[FIG. 13]}. The Examiner also notes that the plurality of layers as fabricated by the method of HUMFELD/WIDDLE results in a group of chevrons thus reading on the limitation of claim 21.
Regarding claims 18 and 19, HUMFELD teaches a method that reads on the applicant claims of wherein the composite structure is a stringer, and wherein the first section and the second section are substantially planar and further comprising: forming the first section and the second section into have a cross-sectional shape created by a tool having and upper die a lower die (claim 18), wherein the cross-sectional shape is a hat shape, a U-shape, or a C-shape (claim 19) {[0088] note teaching on C-shape and stringer, [FIG. 13] note the planar shape of first section 206 and second section 216, [0095] note the two dies shown in FIG. 28}. 
Regarding claim 20, HUMFELD teaches a method that reads on the applicant claim of placing the first section and the second section on a tool for the composite structure; and curing the first section and the second section to form the composite structure {[0006], [0056]}.	Regarding claim 22 and the first-portion limitation of: “ wherein positioning the first end and the second end such that the first composite layers in the first step pattern overlap the second composite layers in the second step pattern at the splice location comprises: positioning the first end and the second end such that the first composite layers in the first step pattern overlap the second composite layers in the second step pattern at the splice location” The Examiner notes that this is similar to claim 16 above where the Examiner showed that combination of HUFELD and WIDDLE teaches this limitation.
Regarding the remainder limitation of claim 22 reciting: “wherein at least one of a gap or an overlap is present between the first composite layers and the second composite layers such that stress is reduced at the splice location” HUMFELD teaches the gaps and/or overlaps {[FIG. 13] see overlaps 262 and the gap between the top layer of first section 206 and the second layer of the second section 216}. Furthermore, as shown in the analysis of claims 6 and 8 above, the Examiner showed that this is a result-effective variable optimization and within the skill of one of ordinary skill in the art (see above). 
Regarding claim 23, HUMFELD teaches a method that reads on the applicant claims of wherein the composite structure is a stringer and further comprises: attaching the stringer to a composite barrel section of a fuselage for an aircraft {[0088], [0043] note the teaching that the composite structure method are part of aircraft fuselage thus are attached to the fuselage}. 
Regarding claim 24 and first-portion limitation of “wherein positioning the first end and the second end such that the first composite layers in the first step pattern overlap the second composite layers in the second step pattern at the splice location comprises: positioning the first end and the second end such that the first composite layers in the first step pattern overlap the second composite layers in the second step pattern” The Examiner refers the Applicant to the analysis of independent claims 1, 8, and 16 above
 of claim 24 reciting “to form a wedge splice at the splice location” the instant specification does not provide a description or illustration of what a wedge splice is. Instant FIG. 1 illustrates a block box 147 for a wedge splice. Wedge interpreted as a portion with an angle. It is the Examiner’s position that HUMFELD also teaches formation of a wedge splice {[FIG. 31] see wedge 114 location}.
Regarding claim 25, HUMFELD teaches a method that reads on the applicant claims of wherein the first composite layers are a first prepreg structure and the second composite layers are a second prepreg structure {[0047]}. 
Regarding claim 26, HUMFELD teaches a method that reads on the applicant claims of wherein the composite structure is selected from one of a stiffener, a stringer, a longeron, and a beam {[0088]}. 
Claims 2, 3, 9, 17, 41, 45, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over HUMFELD and WIDDLE as applied to claims 1, 8, and 16 above, and further in view of KONCZ (US-2016/0207266), hereinafter KONCZ.
Regarding claims 2, 3, 9, and 17, combination of HUMFELD and WIDDLE discloses all the limitation of claims 1, 8, and 16. Regarding independent claim 41 and as discussed in claims 1, 8, 16, 18, 20 (see above), the combination above teaches all the limitations of claim 41 in lines 1-15, and 18. The combination above is, however, silent on selecting the splice locations, gap and/or overlap to reduce wrinkling of the composite structure (claims 2, 3, 9, 17, and line 16 in claim 41).
In the same filed of endeavor that is related to method and apparatus for forming composite structure, KONCZ discusses formation of splice joint in a step lap [FIGs. 4 and 5], [0011]}. KONCZ also discusses that in order to reduce wrinkling, ply or layer slippage is required and the distance that each layer slips to prevent wrinkling depends on its location (related to the overlapping distance); for example in a bend, the outer ply may be required to travel more {[0038], [0064]-[0066]}. As such, KONCZ recognizes the amount of overlap and gap in the step lap splice joint as a result-effective variable affecting the wrinkling of the final product.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of KONCZ regarding selection of overlap or gap distance and splice location to reduce the wrinkling in the joined composite structure of HUMFELD/WIDDLE. Note that the structure of KONCZ {[FIG. 4]} is very similar to that of HUMFELD {[FIG. 13] and thus the incorporation of the selection method of KONCZ in HUMFELD/WIDDLE will result in success in reducing the wrinkles in the structure of HUMFELD/WIDDLE.
The Examiner also notes that it is well established that determination of optimum values of result-effective variables is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the location of the splice and size of overlaps/gaps for the step lap splice which is a result-effective variable through routine experimentation to arrive at optimum values that result in optimum performance of the joint composite structure in reduction of wrinkles.
Regarding claims 45 limitation of: “A method of placing splices in a composite structure, the method comprising: selecting a number of splice locations in the composite structure; and positioning sections for the composite structure with step patterns to form a number of splices at the number of splice locations, in which undesired wrinkling is reduced in at least one of a splice location in the number of splice locations or other locations in the composite structure other than the splice location, wherein a first section in the sections for a first splice has a first step pattern with chevron shapes at a splice location in the number of splice locations and a second section in the sections for the first splice has a second step pattern with a counterpart shape in the splice location in the number of splice locations” As discussed above the combination of HUMFELD/WIDDLE/KONCZ teaches formation of a splice, step lap joint with two sections of chevron shape that overlap together and the location of the splice and size of overlap/gaps is selected such that the wrinkling is reduced (see analyses of claims 1, 8, 16, and 41). The combination discusses only one splice joint and is silent on a number of or a plurality of splice joints.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the instant invention to have duplicated (or multiplied) the splice joints, since it has been held that a mere duplication of working parts of a device or structure involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}. 
One would have been motivated to have duplicated or have multiplied the splice joint for those structures that are very long and require a number of joints using composite layers that have a set length. The Examiner notes that HUMFELD discusses production of relative large structures {[0005]}, thus, one may need to create a number of splice joints to achieve such structure.
Regarding claims 47 and 48, HUMFELD teaches a method that reads on the applicant claims of  wherein the composite structure is a stringer, and wherein the first section and the second section are substantially planar and further comprises: forming the first section and the second section into have a cross-sectional shape created by a tool having an upper die and lower die (claim 47), wherein the cross-sectional shape is selected from a group consisting of a hat shape, a U-shape, and a C-shape (claim 48) {[0088] note teaching on C-shape and stringer, [FIG. 13] note the planar shape of first section 206 and second section 216, [0095] note the two dies shown in FIG. 28}. 
Regarding claim 49, HUMFELD teaches a method that reads on the applicant claims of  curing the sections positioned to form the number of splices to form the composite structure {[0006], [0056]}. 
Regarding claim 50, HUMFELD teaches a method that reads on the applicant claims of wherein the composite structure is selected from the groups consisted of a stiffener, a stringer, and a longeron {[0088]}.
Regarding claim 51 and limitation of “wherein the chevron shapes and the counterpart shapes mitigate crack propagation in the composite shape” see the analyses of claims 5 and 8 above that discuss the limitation of mitigation of crack propagation in the composite laminate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748